 

NERS’ 19-cv-81513-DLB Document 1-4 Entered on FLSD Docket 11/06/2019 Page 1of1

 
 

     

 

 

 

 

 

 

 

 

Inc.
P.O. BOX 99400 Servicios
MME LOUISVILLE, KY 40269 Prcetadas por: JERK na E D MEDICAL
0 000 ENTER
_- 128782-833030098-A3 Nombre del Paciente Valdes Nedel Diaz_|
Ae Numero de Cuenta 75084256 |
Fecha(s) de Servicio 06/11/2018 - 06/18/2018]
Fecha del Edo. de Cuenta 12/18/2018 |
Fecha de Colocaci6on 11/26/2018]
° gn NEDEL DIAZ Comuniquese con nosotros
= 1830 ABBEY RD ae 7 aaa Espafiol: 1-800-681-9692
2 WEST PALM BEACH, FL 33415-9171 LUV-VIE 8AM-10PM CST
ence Ege fg fle el ee eel Por favor esté preparado para proporcionar el nombre completo del

Paciente/parte responsable, fecha de nacimiento, y domicilio postal.
Todas las llamadas podran grabarse.

SOLICITUD DE PAGO

Total de Pago Saldo Actual Vencimiento del Pago Monto Que Usted Debe \

$ 0.00 $ 19,175.77 01/02/19 $ 19,175.77
Nuestros registros indican que nos comunicamos anteriormente con usted en relacién al saldo que atin se debe en la
cuenta. Le instamos que remita su pago completo hoy mismo. En caso que no pueda pagar el saldo completo, por favor
comuniquese con nosotros al 1-800-681-9692 para hablar de opciones para resolver su cuenta.

 

 

 

 

 

 

Informacién del Seguro Opciones de Pago
No tenemos informacién del seguro en el expediente para esta cuenta. PAGUE EN LINEA en el portal de! proveedor:
Si esto es incorrecto, por favor comuniquese al 1-800-681-9692. www.jfkmc.com/billpay

sistema automatizado durante o después de las horas habiles
normales. Sin Costo 1-800-681-9692.

PAGO POR CORREO: gire el pago al proveedor indicado a
continuacién y envielo con el cupén anexo a la direccién especificada
para el pago.

© PAGUE POR TELEFONO sin costo adiciona!l mediante nuestro

*****POR FAVOR VEA INFORMACION IMPORTANTE AL DORSO*****
Por favor desprenda y remita esta seccién con su pago

 

 

 

 

oO co ha cambiado, marque aqui y tiene ta Fecha del Edo. de Cuenta 12/18/2018
Numero de Cuenta 75084256
derdee NEDEL DIAZ Fecha de Vencimiento del Pago |01/02/19
1830 ABBEY RD Saldo a Deber $ 19,175.77
WEST PALM BEACH, FL 33415-9171 Monto del Pago Adjunto

 

 

 

 

Por favor no remita dinero en efectivo. Si su pago es con cheque o giro
postal, por favor indique el namero de cuenta y gire su cheque al:

 

JFK MEDICAL CENTER.

POR FAVOR DESPRENDA ESTE CUPON Y REMITA Autorizacién de Tarjeta de Crédito(Por favor marque uno)
CON SU PAGO AL SIGUIENTE DOMICILIO: —
OG) OFF oF} of

Numero de Tarjeta de Crédito Fecha de Vio
JFK MEDICAL CENTER flilfllllllTDIT
P.O. BOX 740771 |

CINCINNATI, OH 45274-0771
Deal Dene ee pede eel! Firma del Thular de la Tareta —

 

 

 

 

DIAZ VALDES 00007508425602873000019175778
